Citation Nr: 0733866	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  93-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right upper extremity.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for residuals of frostbite and an eye condition.  The veteran 
testified at an RO hearing in January 1992.

The Board remanded this case for additional development in 
January 1995 and September 1997.  In August 2002, the Board 
denied the service connection claims for residuals of 
frostbite of the right upper extremity and a right eye 
disorder.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  On 
February 1, 2006, the Court determined that the Board had not 
satisfied its duty to notify the veteran under the Veterans 
Claims Assistance Act (VCAA), and remanded the matter for 
readjudication.  The Board then remanded the case so that the 
RO could comply with the Court's remand.  As the requested 
development has been accomplished, this case is properly 
before the Board.
 
Additional evidence appears in the claims file after the last 
supplemental statement of the case in April 2007.  A remand 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as 
the information consists of affidavits submitted by 
acquaintances in support of the veteran's claims, which are 
duplicative of the statements already considered by the RO, 
and duplicate copies of previously submitted medical records.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows no relationship 
between any current residuals of frostbite in the right upper 
extremity and service.

2.  The preponderance of the evidence shows no relationship 
between any current right eye disorder and service.


CONCLUSIONS OF LAW

1.  A disability associated with residuals of frostbite 
injury to the right upper extremity was not incurred in 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  A right eye disorder was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in an 
April 2007 supplemental statement of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The veteran's service medical records are not reflected in 
the claims file.  The RO contacted the National Personnel 
Records Center (NPRC) multiple times with negative results.  
The NPRC indicated that the records might have been destroyed 
in a 1973 fire.  The Board recognizes that it has a 
heightened obligation to assist the appellant in the 
development of his case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The Board finds that, 
based on the RO's efforts and the responses from the service 
department, it is reasonably certain that the veteran's 
service medical records are no longer available and that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  All other known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  The veteran has been afforded VA 
medical examinations to determine the etiology of any present 
impairment associated with frostbite residuals.  A VA medical 
examination was not provided regarding the origin of any 
present right eye disorder.  As there is no evidence of any 
relationship between any current right eye impairment and 
service, however, VA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service). 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of frostbite right upper extremity

The veteran seeks service connection for residuals of 
frostbite to his right upper extremity.  He submitted 
statements and testimony that he was exposed to severe 
temperatures below zero degrees in service in 1957 and 
received treatment for cold injuries on the right upper 
extremity.  He also submitted affidavits from numerous 
individuals attesting to his frostbite injury in service.

Some of the medical evidence of record supports current 
findings of frostbite in the right upper extremity.  A June 
1989 private orthopedic evaluation shows diagnoses of 
cervicodorsal syndrome with atrophy of the right upper 
extremity, post-freezing injury; frostbite to medial aspect 
of the right fore-arm; deformity of the right hand; and 
partial atrophy of the right upper extremity.  The same 
physician reported similar findings in April 1996.

On the other hand, VA examination reports dated in April 1992 
and August 1995 show a diagnosis of frostbite of the right 
upper extremity by history only.  The April 1992 VA 
examination report notes a negative examination of the right 
shoulder and upper extremity, except for generalized shoulder 
and upper extremity weakness.  The August 1995 VA examination 
report notes that no pathology was found in the right 
shoulder.  

A May 1999 VA cold protocol examination report also shows a 
diagnosis of negative musculoskeletal right shoulder joint 
examination in upper extremity.  On physical examination, the 
veteran's skin had no edema, atrophy, or ulceration, and 
normal temperature and texture.  Muscle reflexes in the right 
upper extremities were 2+.  The sensory examination was 
normal.  There was no weakness or muscle atrophy on the right 
upper extremity and shoulder.  Orthopedica evaluation was 
normal.  Vascular examination showed that peripheral pulses 
of the right upper extremities were within normal limits.  
There was no evidence of vascular insufficiency.  

The medical evidence does not sufficiently establish any 
current residuals of frostbite to the right upper extremity 
to support the presence of a current disability.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   

To the extent that any neurological impairment is shown in 
the upper right extremity, the preponderance of the medical 
evidence shows no relationship to cold injuries in service.  
A December 1992 private medical statement notes that the 
veteran had painful episodes in the right scapulohumeral 
joint radiating to the shoulder and arm with limited 
movements in the right arm, which were due to frostbite when 
he was in the Army in 1957.

The May 1999 VA examiner found, however, that in reviewing 
the claims file there was not sufficient medical evidence to 
establish any current right upper extremity disorder that 
could be the result of an episode of frostbite, which 
allegedly occurred in 1957.  The physician noted that the 
first evidence of treatment was in 1989, which is more than 
30 years after discharge from service.  VA medical records 
dated from 1978 to 1992 further note a diagnosis of diabetes 
mellitus since 1970.  A May 1978 VA medical record shows the 
veteran had generalized muscle weakness, which was noted to 
be common after an episode of diabetic ketoacidosis.  The 
report further noted that the veteran had a right upper motor 
neuron disease, which suggested a focal structural 
abnormality or lesion, which might be seen in hyperglycemic 
patients and tended to be transient.  A February 1992 private 
medical statement notes that the veteran has been treated for 
diabetes since 1978.  An August 1995 VA examination report 
shows a diagnosis of clinical diabetic polyneuropathy.

The Board finds that the May 1999 VA examination report is of 
greatest probative value in light of the physician having 
reviewed the evidence, discussed the evidence and examined 
the veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  The 
December 1992 private physician did not offer any rationale 
for his opinion relating the veteran's symptoms to service.  
He did not give any indication that he had examined the 
veteran or reviewed the claims file; nor did he account for 
the multiple years without any reported symptoms since 
service or the fact that the veteran had a diagnosis of 
diabetes mellitus since 1970, which had been associated with 
muscle weakness and neuropathy.

In this case, the negative evidence outweighs the positive.  
Although the veteran has argued that he currently has 
residuals of frostbite injuries in the right upper extremity 
from his service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh or equal in 
weight the most probative medical evidence of record, which 
shows that there is no relation between any current 
impairment in the right upper extremity and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The preponderance of the evidence is against the service 
connection claim for residuals of frostbite to right upper 
extremity; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Right eye disorder

The veteran seeks service connection for a right eye 
condition.  In statements and testimony, he asserts that he 
injured his right eye in service in 1957 when he was cleaning 
a cannon.  He indicated that his eye came in contact with the 
metal and was burned and subsequently bandaged for about a 
month.

The medical records note current findings in the right eye.  
A June 1989 private medical record shows that the right eye 
was edematous with red sclera.  At the level of the Cephalic 
region, however, there were no palpable masses, exostosis or 
any deformity or sequelae of trauma.  The same physician 
reported similar findings in April 1996.  A May 1992 VA 
examination report shows a diagnosis of mild blepharitis and 
right eye lower lid irregularity.  A December 1992 private 
medical statement notes a diagnosis of limited vision in the 
right eye.  In April 1996, a private medical statement shows 
a prominent chorioretina scar paracentral right eye.  VA 
medical records dated in 1999 and 2000 further note a history 
of snowblindness/ phototoxic maculopathy since 1957 exposure 
to severe cold weather, and cotton spot macular edema.

Although there are current findings of a right eye disorder 
and the Board accepts that the veteran injured his eye in 
service, the preponderance of the medical evidence shows no 
relationship between these.

The 1999 and 2000 VA medical records, which note a history of 
snowblindness (phototoxic maculopathy) since 1957 are not 
supported by any documented medical history.  VA medical 
records dated from 1978 to 1992 are negative for any findings 
of phototoxic maculopathy.  The first diagnosis of any 
disorder in the eye was not noted until 1989, which is 31 
years after discharge from service.  There also is no medical 
evidence of continuity of symptomatology of any eye disorder 
specific to the right eye from service or during the 31 years 
before any disorder was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The medical evidence further shows that the 
veteran has a history of diabetic retinopathy.  A May 1978 VA 
medical record notes that the veteran was diabetic and had 
been having visual acuity problems.  An April 1996 private 
medical record shows the veteran has background diabetic 
retinopathy and tear film deficiencies in both eyes.  An 
October 1999 VA medical record shows a diagnosis of diabetic 
retinopathy. 

The negative evidence in this case outweighs the positive 
evidence.  Although the veteran has argued that his current 
disorders of the right eye are related to his service, this 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh or equate to the medical evidence of 
record, the preponderance of which shows that there is no 
relationship between the current right eye disorders and 
service.

The preponderance of the evidence is against the service 
connection claim for a right eye disorder; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for residuals of frostbite 
of the right upper extremity is denied.

Entitlement to service connection for a right eye disorder is 
denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


